 
 
I 
108th CONGRESS
2d Session
H. R. 4930 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Cox (for himself and Mr. Gibbons) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committees on Government Reform and Select Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Homeland Security Act of 2002 to enhance homeland security information sharing and analysis, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Homeland Security Information Sharing and Analysis Enhancement Act of 2004. 
2.Information collection requirements and priorities 
(a)In generalSection 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended— 
(1)by redesignating subsections (e), (f), and (g), as subsections (f), (g), and (h), respectively; and 
(2)by inserting after subsection (d) the following new subsection (e): 
 
(e)Participation in foreign collection requirements and Management processesThe Secretary shall be a member of any Federal Government interagency board, established by executive order or any other binding interagency directive, that is responsible for establishing foreign collection information requirements and priorities for estimative analysis.. 
(b)Homeland Security Information Requirements Board 
(1)In generalTitle I of such Act (6 U.S.C. 111 et seq.) is amended by adding at the end the following new section: 
 
104.Homeland Security Information Requirements Board 
(a)Establishment of BoardThere is established an interagency Homeland Security Information Requirements Board (hereinafter in this section referred to as the Information Requirements Board). 
(b)MembershipThe following officials are members of the Information Requirements Board: 
(1)The Secretary of Homeland Security, who shall serve as the chairman of the Information Requirements Board. 
(2)The Attorney General. 
(3)The Secretary of Commerce. 
(4)The Secretary of the Treasury. 
(5)The Secretary of Defense. 
(6)The Secretary of Energy. 
(7)The Secretary of State. 
(8)The Director of Central Intelligence. 
(9)The Director of the Federal Bureau of Investigation. 
(10)The Director of the Terrorist Threat Integration Center or any successor entity. 
(11)The Chief Privacy Officer of the Department of Homeland Security. 
(c)Functions 
(1)Oversight of homeland security requirementsThe Information Requirements Board shall oversee the process for establishing homeland security requirements and collection management for all terrorism-related information and all other homeland security information (as defined in section 892(g)) collected within the United States. 
(2)Determination of collection prioritiesThe Information Requirements Board shall— 
(A)determine the domestic information collection requirements for information relevant to the homeland security mission; and 
(B)prioritize the collection and use of such information. 
(3)Coordination of collection requirements and Management activities 
(A)Coordination with counterpart agenciesThe Chairman shall ensure that the Information Requirements Board carries out its activities in a manner that is fully coordinated with Board’s counterpart entities. 
(B)Participation of counterpart entitiesThe Chairman and the Director of Central Intelligence shall ensure that each counterpart entity— 
(i)has at least one representative on the Information Requirement Board and on every sub-component of the Board; and 
(ii)meets jointly with the Information Requirements Board (and, as appropriate, with any sub-component of the Board) as often as the Chairman and the Director of Central Intelligence determine appropriate. 
(C)Counterpart entity definedIn this section, the term counterpart entity means an entity of the Federal Government that is responsible for foreign intelligence collection requirements and management, including the Office of the Deputy Director of Central Intelligence for Community Management and senior collection managers of each of the agencies under the National Foreign Intelligence Program (as defined in section 3(6) of the National Security Act of 1947 (50 U.S.C. 401a(6)). 
(d)Meetings 
(1)In generalThe Information Requirements Board shall meet regularly at such times and places as its Chairman may direct. 
(2)Invited representativesThe chairman may invite representatives of Federal agencies not specified in subsection (b) to attend meetings of the Information Requirements Board.. 
(2)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 103 the following new item: 
 
 
Sec. 104. Homeland Security Information Requirements Board. 
3.Access to information 
(a)Improvements to secure communications and information technology infrastructureParagraph (14) of section 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)) is amended by striking in furtherance of the responsibilities under this section, and to disseminate information acquired and analyzed by the Department, as appropriate and inserting with maximum flexibility and speed, in furtherance of the responsibilities under this section, and to ensure the simultaneous dissemination of such data and information to all appropriate personnel. 
(b)Improvement in access to information by Department personnelSubsection (a) of section 202 of such Act (6 U.S.C. 122) is amended by adding at the end the following new paragraph: 
 
(3)UtilizationSubject to the requirements of section 201(d)(12), the Secretary may provide access to any of the information and materials described in this subsection to any personnel of the Department that the Secretary determines requires such access to discharge duties assigned to such personnel.. 
(c)Establishment of procedures for automatic and immediate transfer of information to the DepartmentSubsection (b) of such section is amended— 
(1)by striking and at the end of paragraph (1); 
(2)by striking the period at the end of paragraph (2) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(3)the Secretary, in consultation with the appropriate Federal Government officials, shall identify and put into place systems, protocols, and procedures to ensure that appropriate personnel of the Department are provided access to such information automatically and immediately.. 
(d)Effect of provision of information to the Terrorist Threat Integration CenterSubsection (d) of such section is amended by adding at the end the following new paragraph: 
 
(3)Obligation to share informationExcept as otherwise directed by the President or with the specific written agreement of the Secretary, no Federal agency or official shall be deemed to have discharged any obligation to share any information, report, assessment, or other material, including unevaluated intelligence information, with the Department solely by virtue of having provided that information, report, assessment, or other material to the Terrorist Threat Integration Center or to any entity that succeeds to any of the functions of the Terrorist Threat Integration Center.. 
4.Homeland Security Advisory System 
(a)Coordination of advisoriesSection 201(d)(7) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)(7)) is amended— 
(1)by striking and after the semicolon at the end of subparagraph (A); 
(2)by striking the period at the end of subparagraph (B) and inserting ; and; and 
(3)by adding at the end the following: 
 
(C)except as otherwise directed by the President, coordinating the issuance of homeland security advisories, warnings, and advice from other Federal agencies to State and local government agencies and authorities, the private sector, other entities, and the public.. 
(b)Use of Homeland Security Advisory System 
(1)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following: 
 
203.Use of Homeland Security Advisory System 
(a)Public advisoriesIf the Secretary concludes that credible information indicates a potential terrorist threat to the United States that is not or cannot, on the basis of the information available, be limited to one or more States, regions, localities, facilities, sites, elements of the population, critical infrastructure sectors, or public or private sector activities or events, the Secretary shall, as appropriate— 
(1)use the Homeland Security Advisory System administered under section 201(d)(7) to inform the public of the existence and nature of the threat and to convey information about the risk it poses to the population and territory of the United States; 
(2)provide specific unclassified warning information and advice about appropriate protective measures and countermeasures pursuant to section 201(d)(7)(B), to State and local government agencies and authorities, the private sector, other entities, and the public; and 
(3)provide specific classified warning information and advice about appropriate protective measures and countermeasures pursuant to section 201(d)(7)(B) to State and local government officials and individuals in the private sector, who— 
(A)have the appropriate security clearance; and 
(B)in the Secretary’s judgment, need to have access to such information and advice in order to discharge their homeland security-related functions. 
(b)Limited advisoriesIf the Secretary concludes that credible information indicates a potential terrorist threat to one or more particular States, regions, localities, facilities, sites, elements of the population, critical infrastructure sectors, public or private sector activities or events, or any combination of the foregoing, the Secretary— 
(1)shall, as appropriate, inform officials of the affected entities and provide specific warning information and advice about protective measures and countermeasures to those officials pursuant to section 201(d)(7)(B); and 
(2)may, in the Secretary’s discretion, issue a public advisory relating to such threat.. 
(2)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 202 the following: 
 
 
Sec. 203. Use of Homeland Security Advisory System. 
5.Homeland security information sharing 
(a)Administration of the homeland security information networkSection 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)) is amended by adding at the end the following new paragraph: 
 
(20)To administer the homeland security information network, including— 
(A)exercising primary responsibility for creating a secure nationwide real-time homeland security information sharing network for Federal, State, and local government agencies and authorities, the private sector, and other governmental and private entities involved in receiving, analyzing, and distributing information related to threats to homeland security; and 
(B)ensuring that the information sharing systems, developed in connection with the network created under subparagraph (A), utilize and are compatible with, to the greatest extent practicable, Federal, State, and local government and private sector antiterrorism systems and protocols that have been or are being developed.. 
(b)Coordination of dissemination of information to non-Federal entities 
(1)In generalSection 892 of such Act (6 U.S.C. 482) is amended— 
(A)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and 
(B)by inserting after subsection (e) the following new subsection (f): 
 
(f)Requirement for coordination of dissemination of information to non-Federal entities 
(1)In generalExcept as otherwise directed by the President or with the specific written agreement of the Secretary, no element of the intelligence community nor any department, agency, or other entity having Federal law enforcement responsibilities, nor any partnership or joint venture consisting wholly or in part of such entities, shall disseminate its analytic products or conclusions related to threats to homeland security to State, local, or private sector officials without the prior approval of the Secretary, except that the head of such an element, department, agency, or other entity may disseminate an analytic product or conclusion without the Secretary's approval— 
(A)when and to the extent that exigent circumstances require that a specific analytic product or conclusion be disseminated in order to prevent, preempt, or disrupt an imminent threat of death or serious bodily injury or significant damage to United States persons, infrastructure or other interests; or 
(B)when it is necessary to share an analytic product or conclusion with Federal, State, and local law enforcement officials relating to a law enforcement activity, if— 
(i)the Department is provided, as soon as feasible, notice of the potential of such a communication and is, to the extent practicable, included in the development of such communication through the Department's liaison at the headquarters of the Federal Bureau of Investigation; and 
(ii)the Secretary must approve any further dissemination of such analytic product or conclusion to non-law enforcement State and local officials, the private sector, or the public. 
(2)When an analytic product or conclusion is disseminated pursuant to paragraph (1)(A), the Secretary and the appropriate entities or officials in other United States Government agencies shall be notified immediately of that dissemination.. 
(2)DefinitionSubsection (g) of such section (as redesignated by paragraph (1)(A)) is amended by adding at the end the following new paragraph: 
 
(5)Analytic product or conclusionThe term analytic product or conclusion means any product of the analysis of one or more pieces of homeland security information in which inferences have been drawn from such information to arrive at a determination about a fact (including a potential threat) that was not explicit or apparent on the face of the information itself, but does not include mere summaries of homeland security information.. 
6.IAIP personnel recruitment 
(a)In generalChapter 97 of title 5, United States Code, is amended by adding after section 9701 the following: 
 
9702.Recruitment bonuses 
(a)In generalNotwithstanding any provision of chapter 57, the Secretary of Homeland Security, acting through the Under Secretary for Information Analysis and Infrastructure Protection, may pay a bonus to an individual in order to recruit such individual for a position that— 
(1)is within the Directorate for Information Analysis and Infrastructure Protection; and 
(2)would otherwise be difficult to fill in the absence of such a bonus. 
(b)Bonus amount 
(1)In generalThe amount of a bonus under this section shall be determined under regulations of the Secretary of Homeland Security, but may not exceed 50 percent of the annual rate of basic pay of the position involved. 
(2)Form of paymentA bonus under this section shall be paid in the form of a lump-sum payment and shall not be considered to be part of basic pay. 
(3)Computation ruleFor purposes of paragraph (1), the annual rate of basic pay of a position does not include any comparability payment under section 5304 or any similar authority. 
(c)Service agreementsPayment of a bonus under this section shall be contingent upon the employee entering into a written service agreement with the Department of Homeland Security. The agreement shall include— 
(1)the period of service the individual shall be required to complete in return for the bonus; and 
(2)the conditions under which the agreement may be terminated before the agreed-upon service period has been completed, and the effect of the termination. 
(d)EligibilityA bonus under this section may not be paid to recruit an individual for— 
(1)a position to which an individual is appointed by the President, by and with the advice and consent of the Senate; 
(2)a position in the Senior Executive Service as a noncareer appointee (as defined in section 3132(a)); or 
(3)a position which has been excepted from the competitive service by reason of its confidential, policy-determining, policy-making, or policy-advocating character. 
(e)TerminationThe authority to pay bonuses under this section shall terminate on September 30, 2007. 
9703.Reemployed annuitants 
(a)In generalIf an annuitant receiving an annuity from the Civil Service Retirement and Disability Fund becomes employed in a position within the Department of Homeland Security, the annuitant’s annuity shall continue. An annuitant so reemployed shall not be considered an employee for the purposes of chapter 83 or 84. 
(b)ApplicabilityThis section shall apply— 
(1)during the 3-year period beginning on the date of the enactment of this section, to annuitants holding positions within the Directorate for Information Analysis and Infrastructure Protection; and 
(2)after the end of the 3-year period described in paragraph (1), to annuitants holding positions within such directorate or other parts of the Department of Homeland Security as the Secretary of Homeland Security may designate. 
(c)DefinitionFor purposes of this section, the term annuitant has the meaning given such term under section 8331 or 8401, whichever is appropriate. 
9704.RegulationsThe Secretary of Homeland Security, in consultation with the Director of the Office of Personnel Management, may prescribe any regulations necessary to carry out section 9702 or 9703.. 
(b)Clerical amendmentThe analysis for chapter 97 of title 5, United States Code, is amended by adding after the item relating to section 9701 the following: 
 
 
9702. Recruitment bonuses 
9703. Reemployed annuitants 
9704. Regulations. 
7.Participation of the Department in the Terrorist Threat Integration Center 
(a)Assignment of personnelSection 201(e) of the Homeland Security Act of 2002 (6 U.S.C. 121(e)) is amended by adding at the end the following new paragraph: 
 
(4)Assignment of personnel to tticPersonnel of the Department may be assigned to the Terrorist Threat Integration Center (or any successor entity) only for the purpose of performing analytic functions and related duties.. 
(b)Report on participation in Terrorist Threat Integration Center 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to each appropriate congressional committee an unclassified report that describes in detail the nature and scope of the participation of the Department of Homeland Security in, and interaction with, the Terrorist Threat Integration Center. 
(2)ContentsThe report required by paragraph (1) shall include the following information: 
(A)The total funding that has been provided by the Department to the Center and the cost of any personnel, services, or materials the Department has provided to the Center. 
(B)The number, expertise, and employing component of Department personnel assigned to the Center. 
(C)Any non-Department regulation, policy or directive that governs the qualifications, job performance, or conduct of Department personnel assigned to the Center. 
(D)A description of all analytic products originated by the Center that are routinely disseminated to the Department, including the entities or officials within the Department that routinely receive such products, and the means by which such products are disseminated. 
(E)A description of how each analytic product provided to the Department by the Center is utilized by the Department, including a specification of which, if any, such products the Department routinely disseminates to State, local, or private sector officials. 
(3)Form of submissionThe report required by this section shall be submitted in unclassified form, but may include a classified annex. 
(4)DefinitionsIn this subsection: 
(A)SecretaryThe term Secretary means the Secretary of Homeland Security. 
(B)Appropriate congressional committeesThe term appropriate congressional committee has the meaning given that term in section 2(2) of the Homeland Security Act of 2002 (6 U.S.C. 101(2)). 
(C)CenterThe term Center means the Terrorist Threat Integration Center. 
 
